H. Brown, J.,
concurring. I agree with the analysis set forth by Chief Justice Moyer in his dissent and do not believe that this appeal should have been dismissed for want of a final appealable order.
My reason for concurrence, however, is grounded upon my view of the *91issue for which we granted review of this case. The issue which was briefed and argued to us involved a notice of appeal from the common pleas court, filed in the court of appeals by a corporation, represented by its president. The notice was neither prepared nor filed by an attorney. The court of appeals struck the notice from the file on the ground that it was invalid since it was not prepared by a lawyer. In my opinion the notice of appeal was sufficient to vest jurisdiction in the court of appeals. The document itself complied with the jurisdictional requirements of the law. There are interesting ramifications to the question of whether a legal document prepared by a layman has legal validity. Deeds, trusts, wills, and promissory notes come readily to mind as documents which are sometimes prepared by non-lawyers. I believe that a document does not necessarily forfeit legal validity simply because it is the product of the unauthorized practice of law. I wish that the full court could have addressed the issues which prompted us to grant jurisdiction.
I concur in the judgment solely because it essentially achieves the same result as I would have reached had we decided the case on its merits. By finding the absence of a final appealable order, we return jurisdiction to the common pleas court. The appellant, upon resolution of all the causes in its multi-pronged complaint, will have a right to appeal at that time if it so desires.
My concurrence in the syllabus reflects only that I believe it to be, in the abstract, a correct statement of the law.